         Case 4:20-cr-00043-BMM Document 21 Filed 09/08/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

  UNITED STATES OF AMERICA,                   CR 20-43-GF-BMM

               Plaintiff,
                                              ORDER GRANTING MOTION
        vs.                                   FOR TELEPHONE TESTIMONY
                                              AT PRELIMINARY HEARING ON
  COREY DANE HILL,                            REVOCATION OF PRETRIAL
                                              RELEASE
               Defendant.




      Pending before the Court is the unopposed motion of the United States for

the telephonic testimony of two of its witnesses, Pretrial Services Officer John Ross

and FBI Special Agent Ashlie Shrewsbury, at the preliminary hearing on revocation

of pretrial release. For good cause shown, IT IS ORDERED that John Ross and

Special Agent Shrewsbury may testify by telephone at the hearing set for

September 9, 2020. The Government will contact the Clerk of Court for the

call-in information.
      DATED this 8th day of September 2020.




                                          1
